PER CURIAM.
The board of general appraisers has found in this case that “the term ‘dry weight’ is a commercial term, meaning ‘air-dry weight.’ ” The record before this court contains abundant testimony supporting this finding, and little, if any, to the contrary. Such finding of fact, therefore, should not be disturbed upon appeal. To the importers’ further contention that the air-dry weight of their importation was determined by an arbitrary formula, not warranted by law or commercial usage, it is sufficient to say that their protest sets forth no such objection to the decision of the collector. The only ground of objection stated in that document is that “said merchandise is dutiable only on the absolute dry weight thereof.” Having wholly failed to sustain the claim made in their protest, the importers were not entitled to relief, and the circuit court erred, in reversing the decision of the board of appraisers. A majority of this court, moreover, are inclined to the opinion that the evidence sustains the further finding of the board of appraisers that in trade and commerce it is not customary to make an allowance for moisture in wood pulp where the moisture does not exceed 10 per cent, of the total weight, but, in view of the insufficiency of the protest, it is. not necessary to pass upon that point in this case. The decision of the circuit court is reversed.